Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species B (claim 3) and Species A1 (claims 5 and 15) in the reply filed on September 26, 2022 is acknowledged.

Claims 2 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 26, 2022.
Information Disclosure Statement
Several IDS documents in the current application are not provided on form PTO/SB/08A and 08B. See IDS filled on March 10, 2020, January 28, 2021, May 3, 2021, June 14, 2021, and January 20, 2022.  Use of form PTO/SB/08A and 08B, "Information Disclosure Statement," is encouraged as a means to provide the required list of information as set forth in 37 CFR 1.98(a)(1). Applicants are encouraged to use the USPTO form PTO/SB/08A and 08B when preparing an information disclosure statement because this form is updated by the Office. The form PTO/SB/08A and 08B will enable applicants to comply with the requirement to list each item of information being submitted and to provide the Office with a uniform listing of citations and with a ready way to indicate that the information has been considered.  See MPEP 609. 
(1) The information disclosure statement filed on March 10, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Applicant has not provided concise explanation of relevance for document DE 1570194. 

(2) The information disclosure statement filed on March 10, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Copies of the following documents are not provided:  DE 19500425, JPH162004131675, CN101434821, and CA2822678. 

(3) The information disclosure statement filed on August 12, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Applicant has not provided concise explanation of relevance for document JPS51125412, JP H252013539476, and Notice of Allowance for Patent Application issued on July 1, 2020 in connection with Brazilian App. 11 2013.

(4) The information disclosure statement filed on August 12, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Copies of the following documents are not provided:  JPH272015512965, JPH282016523986, JPH292017513964, EP3397442. 

(5) The information disclosure statement filed on January 28, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Copies of the following documents are not provided:  “Halley et al., “Chemorhelogy of Polymers…”, “Notice of Allowance dated October 13, 2020 for Japanese…2018-534826.” 

Furthermore, a second IDS was submitted on January 28, 2021.  It is submitted that copies of Foreign patent documents and non-patent literature documents listed on pages 4-6 of the aforementioned IDS are not provided.
(6) The information disclosure statement filed on May 3, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Copies of the following documents are not provided:  “FARAHANCHI et al. Effects of ultrahigh speed wire…”

(7) The information disclosure statement filed on June 14, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Copies of the following documents cited under Foreign Patent Documents and Non-Patent Literature Documents are not provided.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-11, and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claims 1 and 15, these claims recites layers (a)-(e) but do not set forth specific arrangements of the layers in the peel-and-stick sheet (“sheet”).  Accordingly, it is unclear how the layers (a)-(e) are arranged in the sheet. For purpose of examination, the layers (a)-(e) as recited are interpreted to be in the order listed in claims 1 and 15. See Figure 1 of the current specification.  In order to overcome this rejection, it is respectfully suggested that applicant insert the recitation “in order” after the preamble “A peel-and-stick sheet comprising:”. 

As to claims 16-18, 22, and 23, it is unclear whether the first wax is formed by depolymerization of polypropylene, polyethylene, or recycled plastic or the first wax is polypropylene, polyethylene, or recycled plastic.  These claims depend from claim 15, wherein claim 15 recites “first wax made from a depolymerized polymeric material”.   Claims 16-18, 22, and 23 recite that the depolymerized polymeric material is polypropylene, polyethylene, or recycled plastic.  Accordingly, it is unclear whether the first wax is formed by depolymerization of polypropylene, polyethylene, or recycled plastic or the first wax is polypropylene, polyethylene, or recycled plastic.  For purpose of examination, the first wax is interpreted to be made from depolymerization of a polymeric material such as polypropylene, polyethylene, or recycled plastic. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zickell et al. (US 20100233408 A1).

As to claim 1, Zickell teaches a roofing membrane underlayment material/self-adhesive waterproof underlayment/roofing membrane material (peel-and-stick sheet) (abstract, 0008, 0009) comprising in order a coating 22 of acrylic with talc or other granular particles embedded therein (top layer), a non-adhesive asphalt composition 14 (top compound layer comprising a first asphalt composition), a fiberglass mat 18, a non-adhesive asphalt composition 16 (bottom compound layer), a rubberized asphalt adhesive layer 20, and a release sheet 24 (Figure 2, 0027, 0037, and 0038).  Moreover, Zickell teaches that the release sheet is formed of a plastic film (0038).  Further, the fiberglass mat of Zickell is generally encapsulated by the non-adhesive asphalt composition (0037).  Zickell further teaches that in use, the release sheet is removed from the lower surface of the adhesive layer and the membrane is secured to the roof deck (0053). 

As to claim 3, Zickell teaches a coating 22 of acrylic with talc or other granular particles embedded therein (0010 and 0037). 

As to claim 4, Zickell teaches that the non-adhesive asphalt includes waxes (0031 and claim 1(b)). 

As to claims 10 and 11, Zickell teaches a non-adhesive asphalt composition 16 (Figure 2, 0037), which is identical to the non-adhesive asphalt composition 14 (0037). 

Based on the above, Zickell anticipates the claimed invention. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zickell et al. (US 20100233408 A1) as applied to claim 1.

As to claim 5, Zickell teaches that the non-adhesive asphalt includes waxes (0031 and claim 1(b)).  As to claim 5 limitation “said first wax is made by catalytic depolymerization of a polymeric material”, this limitation is a product by process limitation.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Further, once a product appearing to be structurally identical is found and a prior art rejection is made, the burden shifts to applicant to show nonobvious difference. MPEP 2113.  It is respectfully submitted that at present, there is no unobvious difference seen between the non-adhesive asphalt formulation containing waxes as disclosed by Zickell and the wax made by catalytic depolymerization of a polymeric material as claimed.  As such, Zickell anticipates or strongly suggests the claimed invention. 



Claims 15 and 19-22 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zickell et al. (US 20100233408 A1). 

As to claim 15, Zickell teaches a roofing membrane underlayment material/self-adhesive waterproof underlayment/roofing membrane material (peel-and-stick sheet) (abstract, 0008, 0009) comprising in order a coating 22 of acrylic with talc or other granular particles embedded therein (top layer), a non-adhesive asphalt composition 14 (top compound layer comprising a first asphalt composition), a fiberglass mat 18, a non-adhesive asphalt composition 16 (bottom compound layer), a rubberized asphalt adhesive layer 20, and a release sheet 24 (Figure 2, 0027, 0037, and 0038).  Moreover, Zickell teaches that the release sheet is formed of a plastic film (0038).  Further, Zickell teaches that the non-adhesive asphalt includes waxes (0031 and claim 1(b)).  Moreover, the fiberglass mat of Zickell is generally encapsulated by the non-adhesive asphalt composition (0037).  Zickell further teaches that in use, the release sheet is removed from the lower surface of the adhesive layer and the membrane is secured to the roof deck (0053). 

As to claim 15 limitation ‘said first wax is made from a depolymerized polymeric material”,  this limitation is a product by process limitation.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Further, once a product appearing to be structurally identical is found and a prior art rejection is made, the burden shifts to applicant to show nonobvious difference. MPEP 2113.  It is respectfully submitted that at present, there is no unobvious difference seen between the non-adhesive asphalt formulation containing waxes as disclosed by Zickell and the wax made by catalytic depolymerization of a polymeric material as claimed.  

As to claims 19 and 20, Zickell teaches a non-adhesive asphalt composition 16 (Figure 2, 0037), which is identical to the non-adhesive asphalt composition 14 (0037). 

As to claim 21, Zickell teaches wax in the non-adhesive asphalt composition/coating (claim 1(b) and 0031) and the non-adhesive asphalt coating is present on at least one surface of the fibrous mat (claim 1(b)).  Further, such a second non-adhesive asphalt coating is disclosed by Zickell (see 16 in Figure 2).  

As to claim 22 limitation “second wax is made from a second depolymerized polymeric material”, this limitation is a product by process limitation. It is respectfully submitted that at present, there is no unobvious difference seen between the non-adhesive asphalt formulation containing waxes as disclosed by Zickell and the wax made from a second depolymerized polymeric material as claimed.  

Based on the above, Zickell anticipates or strongly suggests the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zickell et al. (US 20100233408 A1) as applied to claim 4 above, and further in view of Streiff et al. (WO2017167947 A1; US 20190119191 A1 is relied upon in the rejection).

Zickell is silent as to disclosing claims 5, 7, 8, and 9.

Streiff discloses process of converting plastics into waxes by catalytic cracking (0002).  The waxes obtained by Streiff have branched hydrocarbons, low aromatic contents and optionally an elevated drop point (00037).  Further, Streiff discloses that waxes can be used in asphalt, coatings etc. (0073) and for roofs (0164).   
Streiff discloses that plastics used in the process include polyolefins and polystyrene, such as polyethylene (HDPE, LDPE), EPDM, and polypropylene (0024).  Streiff further discloses that plastics can be single waste plastics, mixed waste plastics etc. (recycled plastics) (0029).  Additionally, as to claim 9, no unobvious difference is seen between the plastics disclosed by Streiff and the claimed invention.  As such, a person having ordinary skill in the art would recognize that plastics disclosed by Streiff would also include recycled plastics. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the first wax in a manner as claimed in claims 5, 7,8, and 9 and as rendered obvious by Streiff and use it in the non-adhesive asphalt of Zickell, given that Zickell desires use of waxes in the non-adhesive asphalt, and waxes of Streiff have increased average carbon chain length, branched carbon chains, low aromatic and/or elevated drop point, are made from reuse of waste plastics,  and can be used in asphalts. 

Claims 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zickell et al. (US 20100233408 A1) in view of Streiff et al. (WO2017167947 A1; US 20190119191 A1 is relied upon in the rejection).

As to claim 15, Zickell teaches a roofing membrane underlayment material/self-adhesive waterproof underlayment/roofing membrane material (peel-and-stick sheet) (abstract, 0008, 0009) comprising in order a coating 22 of acrylic with talc or other granular particles embedded therein (top layer), a non-adhesive asphalt composition 14 (top compound layer comprising a first asphalt composition), a fiberglass mat 18, a non-adhesive asphalt composition 16 (bottom compound layer), a rubberized asphalt adhesive layer 20, and a release sheet 24 (Figure 2, 0027, 0037, and 0038).  Moreover, Zickell teaches that the release sheet is formed of a plastic film (0038).  Further, Zickell teaches that the non-adhesive asphalt includes waxes (0031 and claim 1(b)).  Moreover, the fiberglass mat of Zickell is generally encapsulated by the non-adhesive asphalt composition (0037).  Zickell further teaches that in use, the release sheet is removed from the lower surface of the adhesive layer and the membrane is secured to the roof deck (0053). 

As to claim 15-18, Zickell is silent as to disclosing first wax is made from a depolymerized polymeric material (claim 15), depolymerized polymeric material is PP (claim 16), depolymerized polymeric material is PE (claim 17), and depolymerized polymeric material comprises plurality of recycled plastics (claim 18).

Streiff discloses process of converting plastics into waxes by catalytic cracking (0002).  The waxes obtained by Streiff have branched hydrocarbons, low aromatic contents and optionally an elevated drop point (00037).  Further, Streiff discloses that waxes can be used in asphalt, coatings etc. (0073) and for roofs (0164).   Streiff discloses that plastics used in the process include polyolefins and polystyrene, such as polyethylene (HDPE, LDPE), EPDM, and polypropylene (0024).  Streiff further discloses that plastics can be single waste plastics, mixed waste plastics etc. (0029) (recycled plastics).  Additionally, no unobvious difference is seen between the plastics disclosed by Streiff and claimed invention.  As such, a person having ordinary skill in the art would recognize that plastics disclosed by Streiff would also include recycled plastics. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the first wax in a manner as claimed in claims 15-18 and as rendered obvious by Streiff , and use it in the non-adhesive asphalt of Zickell, given that Zickell desires use of waxes in the non-adhesive asphalt, and waxes of Streiff have increased average carbon chain length, branched carbon chains, low aromatic and/or elevated drop point, made from reuse of waste plastics,  and are suitable for use in asphalt.  

As to claims 19 and 20, Zickell teaches a non-adhesive asphalt composition 16 (Figure 2, 0037), which is identical to the non-adhesive asphalt composition 14 (0037). 

As to claim 21, Zickell suggests presence of a wax in the second asphalt formulation (claim 1(b) “providing a layer of non-adhesive asphalt at least on said upper surface of said fibrous mat…said non-adhesive asphalt coating comprising…polyethylene wax…:”, also see 0031). 

As to claims 22 and 23, Zickell is silent as to disclosing these claims. 

The disclosure of Streiff is set forth previously and incorporated here by reference in its entirety. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the second wax in a manner as claimed in claims 22 and 23 and as rendered obvious by Streiff, and use it in the non-adhesive asphalt of Zickell, given that Zickell desires use of waxes in the non-adhesive asphalt, and waxes of Streiff have increased average carbon chain length, branched carbon chains, low aromatic and/or elevated drop point, made from reuse of waste plastics,  and are suitable for use in asphalt. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/           Primary Examiner, Art Unit 1788
November 27, 2022